ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_03_EN.txt. 76

DISSENTING OPINION BY JUDGE HACKWORTH

I regret that I am obliged to dissent from the Opinion of the
Court in the present case.

Two questions are presented to the Court. The first is whether
the General Assembly has the right ‘on any grounds” to refuse to
give effect to an award of compensation made by the United
Nations Administrative Tribunal in favor of a staff member of the
United Nations whose contract of service has been terminated
without his assent.

The second question, which requires an answer only in the
event of an affirmative answer to the first one, asks for a statement
of the principal grounds upon which the General Assembly could
lawfully exercise such a right.

The United Nations Administrative Tribunal was established by
Resolution 351 (IV) adopted by the General Assembly on Novem-
ber 24th, 1949, approving a Statute by which the Tribunal was to
be governed. It was given authority to pass upon applications
alleging non-observance of contracts of employment of staff mem-
bers of the Secretariat of the United Nations or of the terms of
their appointment. The words “‘contracts” and “terms of appoint-
ment” were declared by Article 2 of the Statute to include “all
pertinent regulations and rules in force at the time of alleged non-
observance including the staff pension regulations”.

The present questions arise primarily by reason of provisions
contained in Articles 9 and 10 of the Statute.
Article 9 states, inter alia, that :

“.. In any case involving compensation, the amount awarded
shall be fixed by the Tribunal and paid by the United Nations, or,
as appropriate, by the specialized agency participating under
Article 123.”

Article 10 states in paragraph 2 that the “‘judgments shall be
final and without appeal”.

It is these provisions concerning payment of monetary awards
and the finality of judgments, that have given rise to the questions
on which advice of the Court is requested.

The question, “has the General Assembly the right .... to refuse
to give effect to an award of compensation....” must be understood
as meaning a legal right. This follows from the fact that the Court

1 Article 12 makes provision for extension of the competence of the Tribunal
to specialized agencies under certain conditions.

33
77 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

is authorized to give Advisory Opinions only on legal questions
(Article 65 of the Statute), and also from the request in the second
question for a statement of the principal grounds upon which the
General Assembly could “lawfully”? exercise such a right.

We might content ourselves by looking to the language of the
Statute of the Tribunal and applying common canons of statutory
construction. By this process it might be said that the language
of the Statute is clear and unambiguous and consequently lends
itself to but one construction, namely, that the Tribunal’s decisions
are final and without appeal and that the Assembly is obligated to
pay any monetary award given by the Tribunal. Such a process
would constitute an over-simplification of the problem. Indeed
the Assembly’s request asks the Court to have regard not only to
the Statute of the Administrative Tribunal but also to “other
relevant instruments and to the relevant records”.

When we are considering the legal implications of any action
taken by an organ of the United Nations, the Charter of the Organ-
ization is naturally a relevant instrument. It is the instrument by
which the powers and duties of the organs of the United Nations
have, been delineated. It is the instrument by which the respective
Organs are governed. It is, in short, the organic law—the Consti-
tution of the Organization.

By this instrument the Organization has allocated to its principal
organs their respective fields of operation. Action taken by an
Organ must find its justification within the compass of the powers
and duties there stated. It must of necessity be weighed in the
light of, and reconciled with, the powers and duties conferred upon
that organ by the Charter.

*
* *

The matter with which we are here concerned relates to functions
of two of the principal organs of the United Nations—the General
Assembly and the Secretariat.

The Secretary-General is the principal administrative officer of
the United Nations, and he and the staff under him go to make
up the Secretariat (Article 97).

The Secretary-General makes the appointments but he must
do so under regulations prescribed by the General Assembly.
They have separate functions, but they also have a joint respons-
ibility. That joint responsibility is to assure that ‘in the employ-
ment of the staff and in the determination of the conditions of
service .... the highest standards of efficiency, competence and
integrity” shall be secured (Article 107).

Although it is not so stated, it may be assumed that it was
for the purpose of meeting this requirement of a high standard

34
78 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

of efficiency, of which harmony within the Secretariat is an
essential element, that the Administrative Tribunal was created.
It is in relation to disputes between the Secretary-General and
members of the staff that the Tribunal was given competence
by Article 2 of the Statute.

*
*# *

We now come to the question concerning the nature of the
Administrative Tribunal to which much attention has been devoted
in both the written statements and the oral presentations by the
various governments.

Article 7 of the Charter, after listing the principal organs of
the United Nations, states in the second paragraph that:

“Such subsidiary organs as may be found necessary may be
established in accordance with the present Charter.”

The statement “in accordance with the present Charter” is
given definite expression in Articles 22 and 29 by which the
General Assembly and the Security Council, respectively, are
authorized to establish subsidiary organs.

Article 22 provides:

“The General Assembly may establish such subsidiary organs
as it deems necessary for the performance of its functions.”

It must be concluded, therefore, that when the General Assembly
approved the Statute creating the Administrative Tribunal it did
so in the exercise of its authority under Article 22. Nowhere else
in the Charter is any such authorization to be found. And nowhere
else in the Charter can there be found any authorization, express
or implied, for the establishment by the General Assembly of
any other kind of organ be it judicial, quasi judicial or non-judicial.

At this point it is pertinent to refer to the travaux préparatoires
of the San Francisco Conference.

The draft of Article 22 as it emanated from the appropriate
Committee at San Francisco stated that the Assembly might
create “‘.... such bodies and agencies as it deems necessary for the
performance of its functions’. This followed the wording of the
Dumbarton Oaks Proposals.

This draft was later changed to its present wording in order
that it might conform to Article 7 supra, of the Charter. It was
approved by the Conference as changed and as it now reads.
There is, therefore, no point to saying that the Statute of the
Tribunal is based on Article 107 of the Charter, as has been argued,
and as so based is relieved of the consequences of Article 22.
That argument must be dismissed as without legal justification.

35
79 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

The reasonable deduction, then, is that the Administrative
Tribunal is a subsidiary organ of the General Assembly, created
by an act of the Assembly, pursuant to the authorization in
Article 22.

Two questions are here presented. One relates to the meaning of
“subsidiary organ’’, and the other concerns the expression ‘‘neces-
sary for the performance of its functions’’-—meaning functions of
the General Assembly.

The term “subsidiary organ’ has a special and well recognized
meaning. It means an auxiliary or inferior organ; an organ to
furnish aid and assistance in a subordinate or secondary capacity.
This is the common acceptation of the meaning of the term.

The expression “necessary for the performance of its functions’
means performance by the General Assembly of its functions under
the Charter.

It was recognized by the framers of the Charter that with the
multiplicity of duties assigned to the General Assembly the assist-
ance of different types of subsidiary organs would -be needed,
hence the provision in Article 22 giving the Assembly the authority
to provide this assistance. But nowhere in the Charter is there
to be found any suggestion or intimation that the General Assembly
might abdicate any of its functions or that it might reassign them
to some other organ or agency in such manner as to relinquish its
control over the subject-matter.

It is equally unrealistic to assume that a subsidiary organ with
certain delegated authority could bind the principal organ possess-
ing plenary powers under the Charter. This would present an
anomalous and unique situation in international organization—a
situation that can find no sanction, express or implied, in the
Charter. The aims and purposes of the Charter must not be obscured.
or frustrated by such a phenomenon. The whole idea of the Charter
was that the role of subsidiary organs should be, as the name
implies, to assist and not to control the principal organ. Any other
view, if accepted, would render extremely hazardous the creation
of subsidiary organs, unless their powers were severely circum-
scribed. The principal organ must continue to be the principal
organ with authority to accept, modify, or reject, the acts or
recommendations of the subordinate organs if the former is not to
become funcius officio in any given field.

To conclude that the General Assembly, by conferring upon the
Administrative Tribunal certain authority in administrative mat-
ters is now estopped to question any action of the Tribunal which
it created, would be to pénalize the Assembly for having been less
guarded than it might have been in trying to give to members of
the staff, by establishing the Tribunal, assurance of its desire that
they should have fair treatment. But any such assurance must be
understood and accepted with knowledge that in the final analysis

36
80 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

the General Assembly is the supreme authority. Any act by the
Assembly which might seem to be open to a different construction
must be considered in the light of this background to the end that
the Charter shall be preserved in its present form unless and
until it shall have been amended in the manner contemplated by
Chapter XVIIL.

One cannot lightly assume that the Assembly, in approving the
Statute of the Administrative Tribunal, had any intention of
inhibiting itself from acting where action might be needed. A
reasonable approach to the problem in which the Charter as well
as the Statute of the Tribunal are given their proper places will
avoid any such assumption. We cannot reach a sustainable conclu-
sion by examining the Statute in isolation. This undoubtedly was
recognized by the Assembly when in its Resolution it asked the
Court to have regard ‘to the Statute of the United Nations Adminis-
trative Tribunal and to any other relevant instruments”. Certainly
the Charter is a relevant instrument. All other instruments, includ-
ing the Statute, must be viewed in the light of and with due
regard for the Charter.

In support of the contention that the General Assembly is
without power to review decisions of the Administrative Tribunal
it has been said that the Statute contains no reservation of such
right. This argument is by no means convincing. I can readily
admit that such a reservation might have simplified matters as
they have since developed, but I cannot admit that such a reser-
vation was at all necessary. The nature of the Tribunal, the method
by which it was created and the purpose for which it was created
belie any such notion. Any and all power not specifically delegated,
including the power of review, was, as a matter of law, reserved
to the Assembly.

It has also been emphasized that in establishing the Adminis-
trative Tribunal the General Assembly relied, or had the right to
tely, upon certain implied powers under the Charter, and in partic-
ular the power to implement Article 107, paragraph 3, concerning
the maintenance of a high standard of efficiency, etc. This, it is
said, necessitated the establishment of a judicial Tribunal. The
argument is not persuasive.

The doctrine of implied powers is designed to implement, within
reasonable limitations, and not to supplant or vary, expressed
powers. The General Assembly was given express authority by
Article 22 of the Charter to establish such subsidiary organs as
might be necessary for the performance of its functions, whether
those functions should relate to Article ror or to any other article
in‘the Charter. Under this authorization the Assembly may estab-
lish any tribunal needed for the implementation of its functions.
It is not, therefore, permissible, in the face of this express power,
to invoke the doctrine of implied powers to establish a tribunal of
a supposedly different kind, nor is there warrant for concluding

37
81 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

that such a thing has resulted. It is of little consequence in the
end result whether the Tribunal be described as a judicial, an
arbitral or an administrative tribunal—which it is in fact called.
No controlling significance is to be attached to the name or to the
functions of the Tribunal.

On this first phase of the problem, then, I conclude that the
Administrative Tribunal is a subsidiary organ of the General
Assembly, and that decisions of the Tribunal are not immune from
review by the Assembly, should occasion for such review arise.

*
* 2k

In order the more clearly to understand the legal position of the
Assembly vis-a-vis decisions of the Tribunal, it will be convenient
to consider Articles 9 and 10 of the Statute in the inverse order,
since if the provisions of Article ro concerning the finality of
judgments do not apply to the Assembly, arguments relating to
supposed obligations under Article 9 lose much of their force.

The purpose to be served by the Administrative Tribunal is
well known. It was to afford a remedy to members of the staff who
might have a grievance against the Secretary-General, based on
an alleged non-observance by him of their contracts of employment.

Within this limited field the Tribunal undoubtedly has compe-
tence to give decisions, which by Article ro are declared to be “‘final
and without appeal’.

But this competence and this finality of decisions are not
determinative of the broader question before the Court, that is to
say, whether decisions of the Tribunal are binding on the United
Nations in-general and on the Assembly in particular.

It is common knowledge that decisions of a tribunal, be it a
judicial or other tribunal, are binding only on the parties to the
cases before it. This is but a statement of a general rule of law
which finds expression in concrete form in Article-59 of the Statute
of this Court, providing that :

“The decision of the Court has no binding force except between
the parties and in respect of that particular case.

Now who are the parties to a case coming before the Adminis-
trative Tribunal ?

The parties are the applicant (the staff member) on the one
hand, and the Secretary-General or the specialized agency, as
the case may be, on the other hand. This is made abundantly
clear by the history incident to the creation of the Tribunal.
It is made equally clear by Articles 9 and 12 of the Statute, by
the Rules of procedure adopted by the Tribunal, and by the
cases that have come before it.

38
82 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

The applicant is the party plaintiff and the Secretary-General,
or the specialized agency, is the party defendant. The captions
of the cases are: “(Name of staff member], Applicant, vs the
Secretary-General of the United Nations, respondent’. These
parties are consistently referred to by the Tribunal as the “applicant
and respondent’ or as the “two parties”. The subject-matter is
a contested decision or action of the Secretary-General or of the
specialized agency, as the case may be.

But is the General Assembly or the United Nations, as such,
also a party to these cases ?

It is difficult to see how this could be. The staff member has
no.complaint against the Assembly or against the United Nations
Organization. His complaint is against the Secretary-General. It
is he who is alleged to have failed in some manner properly to
honor the contractual rights of the staff member.

But it has been said that the Secretary-General represents the
Organization and that therefore the Organization is responsible
for his acts.

It is possible to carry this argument much too far. It is true
that the Secretary-General is the chief administrative officer of
the United Nations and that in that capacity he acts for the
Organization. His official acts, in so far as concerns transactions
between the Organization and outside entities, personal or juristic,
such as contracts for the purchase of supplies and equipment,
contracts for services, the lease of premises, etc., when performed
within the scope of his authority, engage the responsibility of
the Organization. These activities are governed by private law
concepts. Disputes concerning them are the kind of disputes
which, by Article VIII, Section 29, of the Convention of 1946
on the ‘Privileges and Immunities of the United Nations, the
United Nations was authorized to “‘make provisions for appropriate
modes of settlement’’. (1, U.N. Treaty Series (1946-1947), 16, 30.)

But there is another category of activities in which the Secretary-
General functions in quite a different capacity. This category
pertains to the internal affairs of the Organization. This is a
purely intra-organizational field. Operations within this field are
not governed by private law concepts. They are governed by
provisions of the Charter, and by regulations made pursuant to
the Charter. It is within this field that disputes between staff
members and the Secretary-General fall. They, to apply an analogy
in international law, are disputes of a domestic character.

The Secretary-General and the staff, as we have seen, constitute
the Secretariat, one of the principal organs of the United Nations.
Disputes between members of the staff and the Secretary-General
are disputes between component parts of that organ. They are
not disputes between two organs of the United Nations, or between

39
83 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

a principal organ, on the one hand, and the United Nations, on
the other hand. They are not disputes between staff members
and the United Nations as such or between staff members and
the General Assembly.

If, then, they are not disputes between the staff member and
the United Nations or between the staff member and the General
Assembly, and if neither the United Nations nor the General
Assembly is a party to a case coming before the Administrative
Tribunal, where lies the justification for concluding that either is
bound by a decision of the Tribunal ?

It must follow, as a matter of law, that the statement in
Article 10 of the Statute that decisions of the Tribunal shall be
final and without appeal can only mean that they shall be final
and without appeal as between the parties to the case, and neither
the United Nations nor the General Assembly may be regarded
as a party.

+
* *

This brings us to a consideration of Article 9 of the Statute,
stating that any award of compensation by the Tribunal shall be
paid by the United Nations.

Here again, it does not suffice to look at the Statute alone and
to apply to the language there used the ordinary rules of statutory
construction. We cannot, as stated above, examine the Statute in
isolation. We must examine it in the light of other relevant instru-
ments. The Charter is such an instrument. The duty of a court
when faced with apparent incompatibility between a legislative
enactment and the constitution (the Charter) is to try to reconcile
the two. If this cannot be done the constitution must prevail.

The functions of the General Assembly as they were stated in
the Dumbarton Oaks proposals were revised and elaborated at the
San Francisco Conference. But throughout the discussions from
Dumbarton Oaks to the signing of the Charter at San Francisco,
the General Assembly was recognized as the organ of the United
Nations to which should be entrusted the over-all control of the
fiscal affairs of the Organization. It was given authority to “consider
and approve” the budget, and to apportion among the Member
States the ‘‘expenses of the Organization” (Article 17). It is both
the taxing authority and the spending authority. In its relationship
to the Organization it occupies a status of a guast fiduciary character.

In the performance of these dual functions of raising and dis-
bursing revenue, the General Assembly acts for and on behalf of
the Organization. The importance which the Organization attaches
to the exercise of these functions is shown by Article 18 of the
Charter with respect to voting in the General Assembly. It is there

40
84 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

stated that each Member shall have one vote, and that decisions
on ‘important questions” shall be made by a “‘two-thirds majority
of the members present and voting”.

As a guide to the General Assembly in determining what questions
should be regarded as important, and hence as requiring this two-
thirds majority vote, there is set forth in Article 18 a list, not all
inclusive, but a representative list, of subjects deemed by the
Organization to occupy a pre-eminent position. Included in this.
list are “budgetary questions”. This, then, clearly shows the impor-
tance attached by the parties to the Charter, to the fiscal affairs
of the Organization. Indeed, budgetary or fiscal affairs of any
organization, be it a national government, a municipality, a private
corporation, a social or an eleemosynary institution, are elements.
of preoccupation in the life of the Organization.

Various methods of supervising fiscal affairs of national and
lesser organizations with their checks and counter-checks have
been devised. In the case of the United Nations, control over both
the raising of revenue and of its expenditure is vested in the General
Assembly. All Members of the United Nations have a direct interest
in what the Assembly does in these matters. Their own national
budgetary problems may be affected by wise or unwise expendi-
tures made on their behalf by the General Assembly.

This brings us more directly to the focal question presented i in
the request for an opinion : Has the General Assembly the “right
on any grounds to refuse to give effect to an award of compensation
made by’ the Administrative Tribunal in favor of a staff member
of the United Nations whose contract of service has been terminated.
without his assent ?—or, stated in another way : Has the General
Assembly, by approving the Statute of the Administrative Tribunal,
deprived itself of the right to exercise its normal functions under
the Charter, and in particular those pertaining to budgetary
questions ?

Those who have contended that awards by the Administrative
Tribunal must be effectuated by payments, have advanced various
reasons in support of their contentions, among them being the
theory that a contractual relationship is established between the
staff member and the United Nations, by reason of the fact that
the Administrative Tribunal is referred to in the Staff Regulations
(Regulation 11.2; as adopted by General Assembly Resolution
590 (V) of 2 February 1952 and amended by Resolutions 781A
(VIII) and 782 (VIII)) ; also that the Tribunal is a judicial organ
whose decisions must be respected.

These arguments do not go to the root of the question. Regulation
11.2 merely states that :

41
85 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

“The United Nations Administrative Tribunal shall, under
conditions prescribed in its statute, hear and pass judgment upon
applications from staff members alleging non-observance of their
terms of appointment, including all pertinent regulations and rules.”

It is difficult to see how this may be said to establish a contractual
relationship between the staff member and the United Nations,
placing upon the latter a duty to pay all judgments given by the
Tribunal, regardless of their nature. Moreover, those who make this
contention admit that the Assembly may at any time change the
staff regulations. In fact, it is specifically stated in the Staff Rules
(Chapter IV, Annex II (a) (i)) that the appointment is subject to
changes “made in such regulations and rules from time to time’.

The fact, if it be a fact, that the Administrative Tribunal is a
judicial organ, does not place upon the Assembly an obligation to
appropriate funds under Article 9 of the Statute in a pro forma
manner. In the exercise of its budgetary authority the Assembly
acts as a deliberative body with complete discretionary power to
approve or refuse to approve any budgetary item, as in its judgment
the interests of the United Nations and of good administration shall
require. It is not permissible to conclude that by Article 9 of the
Statute the Assembly has given, or ever intended to give, prior
blanket approval to unpredictable amounts called for by awards of
the Tribunal. There is no justification for ascribing to the Assembly
such a broad curtailment of its constitutional functions.

In the final analysis the Administrative Tribunal, regardless of
what we may call it, is not an organ created by the Charter. It does
not have a constitutional status co-ordinate with the General
Assembly. Precisely it is, as previously stated, a “subsidiary organ”
of the Assembly.

But it has been urged that an award by the Administrative
Tribunal establishes for the United Nations a debt or legal obliga-
tion, and for the staff member an acquired or vested right.

These conclusions must presuppose the existence of a valid award.
No debt or legal obligation, having a fixed juridical status, may be
said to result from an unjust judgment, nor can any acquired or
vested right be said to result from such a judgment.

We may admit the existence of a right to have recourse to the
Administrative Tribunal for the adjudication of a complaint, but
an award by the Tribunal does not 1ps0 facto create an obligation
for the United Nations or a vested right in the staff member.

As a further argument in support of the thesis that the awards
are binding on the Assembly it has been urged that by Article 9 of
the Statute the Assembly has committed itself to the payment of

42
86 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

monetary awards. But are we to conclude from this that Article 9
means that the Assembly has agreed to pay any and all awards
regardless of whether they may, for some legitimate reason, seem to
the Assembly not to merit that treatment ? Does it mean that the
Assembly has estopped itself from looking into an award which on
its face may be open to question ? Finally, does it mean that the
Assembly has surrendered part of its functions in budgetary matters
to a subordinate agency whose decisions it must honor by appro-
priations even though it may not agree with them ? These questions
seem to supply their own answers.

It is common knowledge that courts of law and other tribunals,
however praiseworthy their intentions may be, are not infallible. In
recognition of this fact appellate tribunals are usually provided. In
this instance the Administrative Tribunal is the sole tribunal. There
is, therefore, all the greater reason for rejecting the contention that
the General Assembly has lost all control and is completely at the
mercy of the Tribunal in the absence of incontrovertible evidence
that such is the case.

If it be concluded that by Article 9 of the Statute the Assembly
has surrendered its discretionary authority in budgetary matters
to the extent of awards made by the Tribunal, and that it must
appropriate the necessary funds to satisfy such awards, then,
there is nothing in the Charter which would prevent the Assembly
from making similar commitments to other subsidiary organs
and thus gradually to whittle away all control in a field where it
has been given complete control.

The Assembly is charged by the Charter with a duty to “consider
and approve” the budget of the Organization. It manifestly is not
permissible to abdicate, or to transfer to others, this essentially
legislative function with which it has been so carefully invested.

What then do we understand to be the real meaning and effect
of Article 9 of the Statute ? Must the Assembly honor judgments
‘without question or does it have a right to question them ?

A reasonable construction of Article 9, and one which is consonant
with the Charter, is that in saying that in any case involving
compensation the amount shall be fixed by the Tribunal ‘and
paid by the United Nations’, the Assembly was announcing a
general policy to be followed by it in the ordinary course, but that
it was not entering into an unqualified undertaking that in no
event and under no circumstances would it withhold an appro-
priation. It was not saying that under no circumstances would it
enquire into a judgment, or have it enquired into, even if there
were apparent reasons for doing so. To summarize, we may draw
these conclusions :

First, that in the exercise of its budgetary authority to which
we have already referred, the Assembly can scarcely fail to consider

43
87 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

an award when it forms an item in a budget to be voted ;

Second, that the Assembly cannot close its eyes to an award if
on its face it is open to serious question ;

Third, that as part of the process of considering and adopting
budgets, each Member of the Assembly has an express constitutional
right to vote for or against any item in the budget ; and

Fourth, that no Member of the Assembly may be deprived of
this right.

It has been generally admitted that the Assembly has the “power”
to withhold appropriations, and an effort has been made to draw a
distinction between the exercise of a “power’’ and the exercise of
a ‘“‘right”. And it has been said that in the situation here presented
there is no legal right to decline to appropriate. This conclusion
is wholly lacking in legal justification. It amounts to saying that
the exercise of a constitutional right is not the exercise of a legal
right. In declining to appropriate funds to effectuate an award the
Assembly would not be exercising sheer power. It would be exer-
cising not only “power” but an incontestable “legal right’’ conferred.
by the Charter, a right which, in my judgment, it has in no sense
sutrendered.

It follows that the provision in the Statute that awards of the
Tribunal shall be paid by the United Nations does not deprive
the Assembly of its right, when a question has been raised, to
examine the award or to cause it to be examined. The decision
is not res judicata in the sense that the Assembly is precluded from
exercising its powers under the Charter. Even if we assume that
the Assembly could surrender its prerogatives in this respect, we
cannot assume that it has done so by innuendo.

In support of the proposition that decisions of the Tribunal
create a legal liability for the Organization which it is not free
to ignore, reference has been made to Section 21 of the Head-
quarters Agreement between the United Nations and the United
States of America of June 26, 1947, wherein provision is made
for submitting to an arbitral tribunal for “final decision”, any
dispute concerning the interpretation or application of the Agree-
ment. It is reasoned that a decision by the arbitral tribunal would
be binding on the United Nations Organization and not. merely
on the Secretary-General, and that the General Assembly would
have no legal right to repudiate the award (11, U.N. Treaty Series
(1947), 12, 30).

This conclusion is not open to question. But it can hardly be
said that a decision of the Administrative Tribunal is, from the
point of view of its binding force, analogous to a decision of an

44
88 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

arbitral tribunal under the Headquarters Agreement. The two
situations are entirely different.

Section 21 of the Headquarters Agreement relates to disputes
between the United Nations on the one hand and the United
States of America on the other hand, and not to disputes between
the United States and the Secretary-General. It provides that
three arbitrators shall be chosen, one by the Secretary-General,
one by the Secretary of State of the United States, and the third
by agreement of the two, or, in the event of their failure to agree,
by the President of this Court. Then follows a provision for a
request by the General Assembly for an Advisory Opinion, after
which the arbitral tribunal shall render a final decision.

It is to be observed :

First, that the Headquarters Agreement is an agreement between
the United Nations and a Member State ;

Second, that the disputes there envisioned are disputes between
the United Nations and the Member State ;

Third, that in such a situation the Secretary-General acts merely
in a nominal capacity as agent for the United Nations ;

Fourth, that the Headquarters Agreement was concluded
pursuant to the Convention on Privileges and Immunities, ap-
proved by the General Assembly on February 13, 1946. This
Convention specifically conferred upon the United Nations,
capacity (a) to contract, (b) to acquire and dispose of property,
(c) to institute legal proceedings, and (4) to make provision for
appropriate modes of settlement of “disputes arising out of
contracts’, etc. (I, U.N. Treaty Series (1946-1947), Art. VIII,
Sect. 29, pp. 17, 30); and

Fifth, that the Privileges and Immunities Convention provided
as a condition precedent to its coming into force as regards any
Member of the United Nations, the deposit by that Member
with the Secretary-General of an instrument of accession. Such
instruments were deposited.

It will thus be apparent that decisions of an arbitral tribunal
under the Headquarters Agreement occupy a status quite different
from decisions of an Administrative Tribunal created by the
General Assembly.

In the first place, decisions by the arbitral tribunal under the
Headquarters Agreement have back of them an international
convention.

In the second place, the disputes are disputes between the
United Nations and a Member State, under an Agreement made
pursuant to a Convention.

Whereas in the case of the Administrative Tribunal,

(a) it was not created pursuant to an international convention,
but pursuant to authority of the General Assembly under the
Charter to create subsidiary organs, and

45
89 U.N. ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

(b) the disputes coming before the Tribunal are not disputes
between the United Nations and a staff member, but between
the Secretary-General and a staff member.

It must therefore be obvious: that from the point of view of the
finality of decisions and the establishment of a legal liability of
the United Nations, there is no analogy between the two situations.

What has just been said regarding the Headquarters Agreement
applies with equal force to arbitration under the Agreement of
July x, 1946, between the United Nations and the Swiss Confeder-
ation concerning certain properties in the “Town of Geneva”
{x, U.N. Treaty Series (1946-1947), 155).

Finally, it has been said that a decision of the Administrative
Tribunal is a decision of a judicial organ and that the General
Assembly is not empowered by the Charter to exercise judicial
functions, and hence cannot review such a decision.

This would seem to be confusing two quite distinct procedural
processes, i.e. that of review in the political or administrative
sense, and that of review in the judicial sense. It is hardly to be
expected that the Assembly would convert itself into a court of
law exercising appellate jurisdiction in such cases. The notion of
an appellant and a respondent is wholly excluded. The Assembly
would be acting as a political body having responsibility for the
proper functioning of one of its subordinate organs. It is not for
the Court to say in what manner the power of review should be
exercised. It is sufficient to say that the authority to review exists,
and that it is for the Assembly to decide how best it may be
exercised.

The only question before the Court is the abstract question of the
right of the Assembly to decline ‘‘on any grounds’ to give effect
to an award of compensation. To this question I find no difficulty
in giving an affirmative answer.

*
* *

This brings me to the second question presented, namely, what
are the “principal grounds upon which the General Assembly could
lawfully exercise such right”.

It is not to be supposed that the Assembly would desire to act on
frivolous grounds, nor is it to be supposed that it would desire to
act arbitrarily. This would not be in keeping with its purposes in
creating the Administrative Tribunal. There must, in the nature
of things, be an intermediate position between arbitrary action
by the Assembly and compulsory action by it—a position which
will safeguard the staff members vis-à-vis the Secretary-General
and at the same time safeguard the Assembly and the United
Nations.

We may take as our premise that in creating the Tribunal the
Assembly had in mind (a) the protection of the contractual rights

46
go U.N, ADM. TRIB. (DISS. OP. BY JUDGE HACKWORTH)

of members of the staff against faulty or arbitrary acts of the
Secretary-General ; (b) that it also had in mind protection of the
Secretary-General against unreasonable and vexatious demands
by members of the staff; and (c) that, in short, and in a broad
sense, it had in mind the maintenance within the Secretariat of a
proper esprit de corps.

An obvious departure by the Tribunal from these broad purposes,
such as by denying relief where relief is warranted, or by granting
a greater measure of relief than is warranted by the facts and the
applicable Rules and Regulations would constitute a deficiency
in the administrative process. The extent of the deficiency would
be a major consideration in any given case, since no one can expect
of any tnbunal an unfaltering degree of perfection.

As part of this general picture it is appropriate to observe that
there is a presumption that decisions of courts of law, especially
courts of last resort, are just and proper. But this is a rebuttable
presumption. It is common knowledge that justice is not always
administered, and hence there may be a resulting denial of justice.

Denial of justice is a term well recognized in international law.
It constitutes a sound basis for establishing State responsibility in
the field of international reclamations. It serves as the justification
for questioning and enquiring into decisions of national courts of
last resort. The term has been variously defined and given varying
shades of meaning by international tribunals, depending upon the
nature of the cases before them. Examples of expressions used are :
manifest injustice, an obvious error in the administration of justice,
a clear and notorious injustice, fraud, corruption or wilful injustice,
bad faith, a manifestly unjust judgment, a judgment that is arbi-
trary or capricious, a decision that amounts to an outrage, etc., etc.

I am not suggesting that judgments of the Administrative Tri-
bunal might fall within any one of these categories. I am not here
discussing any particular case or any group of cases. Such a dis-
cussion is not envisaged by the questions submitted to the Court.

The Court is asked to consider only the abstract question of right
to decline to make an appropriation to satisfy an award. To this I
have answered that there is no justification for concluding that the
General Assembly is bound to effectuate a decision which is not
juridically sound, and which, because of the absence of juridical
plausibility, does not command the respect of the Assembly. A
proper administration of justice within the Secretariat must be the
guiding criterion. A denial of justice in the sense of the prevailing
jurisprudence on the subject should find no place in the United
Nations Organization.

If I am correct in my conclusion stated above, that the Assembly
-has a right to review a decision of the Tribunal, as a corollary to

47
gI U.N. ADM. TRIB. (DISS. OP, BY JUDGE HACKWORTH)

its duty to “consider and approve the budget of the Organization”
and to maintain a high standard of efficiency and integrity, it must
follow that it may “lawfully” exercise that right with respect to any
decision which does not commend itself to respectful and favorable
consideration.

The principal grounds upon which the Assembly may lawfully

exercise a right to decline to give effect to an award may be simply
stated as follows :

(1) That the award is ultra vires ;

(2) That the award reveals manifest defects or deficiency in
the administration of justice ;

(3) That the award does not reflect a faithful application of
the Charter, the Statute of the Tribunal, or the Staff Rules
and Regulations, to the facts of the case ; and

(4) That the amount of the award is obviously either excessive
or inadequate.

(Signed) Green H. HACKWORTH.

48
